Citation Nr: 0334766	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-06 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an effective date earlier than June 6, 
1997 for the restoration of disability compensation for 
bilateral knee disability based on clear and unmistakable 
error (CUE) in a June 1984 decision severing service 
connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1977 to April 1979.

In November 1979, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, granted the 
veteran's claims for service connection for a bilateral knee 
disability (chondromalacia) and assigned separate 10 percent 
ratings for each knee retroactively effective from April 19, 
1979, the day following his discharge from the military.

In June 1984, the RO severed the prior grant of service 
connection for the bilateral knee disability. The veteran 
later attempted to reopen his claims for service connection 
for this condition, but the RO denied his petitions to reopen 
the claims in February 1996 and February 1998.

More recently, however, in February 2001, the RO again 
granted service connection for the bilateral chondromalacia 
and again assigned separate 10 percent ratings for each knee, 
effective June 6, 1997.  The veteran appealed to the Board of 
Veterans' Appeals (Board), requesting ratings higher than 10 
percent and an earlier effective date (EED) for the 
reinstatement of service-connected disability compensation 
based on clear and unmistakable error (CUE) in the February 
1984 RO decision to sever service connection for a bilateral 
knee disorder.


FINDING OF FACT

The evidence of record did not reasonably support the 
severance of service connection for bilateral chondromalacia 
in June 1984.
CONCLUSION OF LAW

The June 1984 rating decision that severed service connection 
for bilateral chondromalacia was clearly and unmistakably 
erroneous.  38 U.S.C. § 4005 (1982); 38 C.F.R. § 3.105 
(1984); currently 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this claim.  The VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate the claim, of the evidence VA will obtain, and 
of the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence, duties collectively referred to as 
the "duty to assist."  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and VA duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).  However, there are 
some types of claims to which VCAA does not apply, one of 
which is an assertion that a VA decision is clearly and 
unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

In order to determine the propriety of the June 1984 
severance of the grant of service connection for bilateral 
chondromalacia, the Board will review the November 1979 
rating decision that granted service connection and separate 
10 percent evaluations for each knee, effective from April 
1979.

Service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  38 C.F.R. § 3.105(d).  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.105(d) places the 
same burden of proof on the VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places on a claimant 
seeking to have an unfavorable previous determination 
overturned.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  In that regard, the Court has held that CUE is 
defined the same under 38 C.F.R. § 3.105(d) as it is under 
38 C.F.R. § 3.105(a).  Venturella v. Gober, 10 Vet. App. 340 
(1997

The applicable regulation provides that previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
CUE, the prior decision will be reversed or amended.  If a 
previous decision is reversed for CUE, the corrected decision 
is effective as if made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has defined CUE as a very specific and rare kind of 
"error".  It is the kind of error, of law or fact, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Historically, the Board notes that in April 1979 the veteran 
filed his original claim for service connection for a 
bilateral knee condition.  By a November 1979 rating 
decision, the RO granted service connection for bilateral 
chondromalacia and assigned separate 10 percent ratings for 
each knee.  In March 1984, following VA examination the RO 
reviewed the veteran's claims folder and in March 1984, the 
RO issued a rating decision proposing to sever service 
connection for bilateral chondromalacia.  By June 1984 rating 
decision the RO severed service connection for bilateral 
chondromalacia.  The veteran did not appeal.

At the time of his service entrance examination in October 
1977 the veteran denied any history of trick or locked knees, 
arthritis, rheumatism or bursitis or bone or other joint 
deformity.  Medical examination of his lower extremities was 
normal.  An undated entry (which appears to be prior to 
February 1979) shows the veteran was evaluated for complaints 
of knee pain for the past 30 days.  The diagnosis was 
chondromalacia.  He was subsequently evaluated for continued 
knee pain diagnosed as slight chondromalacia.  On his 
separation examination in April 1979, the veteran reported 
lameness in both knees.  The examiner noted complaints of 
chronic instability and difficulty walking and squatting.

During a post service VA examination conducted in July 1979, 
the veteran gave a history of developing knee pain in 
service.  The examiner noted extension of both knees against 
resistance caused parapatellar pain as well as marked 
subpatellar clicking crepitus.  X-rays of both knees showed 
small suprapatellar effusions bilaterally with no other 
radiographic evidence definitely suggesting chondromalacia of 
the patella.  The examiner diagnosed bilateral chondromalacia 
of the right and left patella.

Based on the service medical records and the July 1979 VA 
medical examination, service connection was granted for a 
bilateral knee disorder in November 1979.

During subsequent VA examination in February 1984, the 
examiner noted the veteran's symptoms of chondromalacia for 
many years.  On examination there was audible clicking of 
both knees on squatting and bilateral subpatellar grating and 
clicking crepitus on range of motion.  There was mild 
tenderness noted.  The examiner also noted the veteran had an 
abnormal side-to-side mobility of the patella, described as 
developmental.  X-rays showed slight lateral subluxation of 
both patellae.  The examiner confirmed the diagnosis of 
chondromalacia.

In a March 1984 rating decision, the RO proposed to sever 
service connection for bilateral chondromalacia.  The RO 
noted that the November 1979 rating decision was clearly and 
unmistakably erroneous in granting service connection for the 
veteran's bilateral knee conditions on the basis that 
chondromalacia was a developmental disability.  Moreover 
service records were entirely negative for any trauma to the 
knees which would warrant service connection on an 
aggravation basis and that complaints of pain after marching 
and running is considered a natural progression of a 
developmental disability.  

In a letter dated March 1984, the RO notified the veteran of 
the rating decision proposing to sever service connection for 
bilateral chondromalacia and of his appeal rights in this 
regard.

A June 1984 rating decision severed service connection for 
bilateral chondromalacia.  In a letter dated the same month, 
the RO notified the veteran of the severance of service 
connection, and of his appeal rights in this regard.

The veteran contends that there was CUE in the 1984 severance 
action.  He essentially argues that the RO failed to show 
that the prior grant of service connection for bilateral 
chondromalacia was clearly and unmistakably erroneous.  

As stated previously, for severance of service connection, 
the burden of proof rests with the Government to demonstrate 
that the decision granting service connection was clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105(d).  Thus, mere 
difference of opinion as to the propriety of the grant of 
service connection is an insufficient basis for severance.  
The grant must be shown to have been clearly and unmistakably 
in error, and this must be affirmatively shown before 
severance is warranted.  It follows that if there was a 
reasonable basis to support the grant of service connection, 
then it cannot be shown that such grant was clearly and 
unmistakably erroneous.
Although, the RO granted service connection for 
chondromalacia in a November 1979 rating decision without 
providing any reasons or bases for its decision it did note 
the evidence that it had relied on in making its decision 
consisting of service medical records and the 1979 VA 
examination report.  Service medical records showed that no 
physical defects involving the knees were noted when the 
veteran was examined for service entrance.  As a result, he 
was accorded a presumption of sound health at entrance on 
active duty which, in this case, could have been rebutted 
only by clear and unmistakable evidence demonstrating that a 
knee disability preexisted service.  Thus the only evidence 
before the RO in November 1979, tending to show any knee 
disability, was recorded clinical data in service medical 
records, as well as the veteran's statements made on his 
application for compensation.  There was no evidence supplied 
by any physician or medical practitioner, independent of the 
veteran's statements, which established the presence of a 
developmental knee disability.  In July 1979 the RO obtained 
a medical opinion from a VA examiner who also diagnosed 
chondromalacia and noted that the veteran's complaints began 
in service.  The Board believes that, on the basis of this 
evidence which showed no knee defects at service entrance, 
treatment for both knees during service and continued knee 
pain at service separation and immediately thereafter, the RO 
could plausibly have determined that the veteran's knee 
disability was incurred in service.

The RO, in granting service connection for chondromalacia on 
the basis of direct incurrence, rather than on the basis of 
aggravation of a developmental disability, implicitly 
determined that chondromalacia was an acquired disability.  
Having reviewed the evidence of record before the RO in 
November 1979, the Board believes that the RO made a 
reasonable exercise of rating judgment in granting service 
connection for chondromalacia on the basis that the 
disability had its inception in service.  Accordingly, the 
November 1979 rating decision was not clearly and 
unmistakably erroneous based on the evidence before the 
rating board at the time.

Evidence added to the record subsequent to the RO's November 
1979 rating decision included a February 1984 VA examination 
report, confirming that the veteran had chondromalacia.  The 
physician went on to comment that the veteran had an abnormal 
side-to-side mobility of the patella described as 
developmental.  This evidence was referenced by the RO in its 
rating decision ultimately severing service connection for 
the veteran's bilateral chondromalacia.

In view of the foregoing the focus of the Board's analysis 
now turns to the evidence before the rating board in June 
1984, at the time service connection for the chondromalacia 
was severed.

A change in diagnosis may serve as a basis for severing 
service connection (38 C.F.R. § 3.105(d)).   However, a 
change in diagnosis may be accepted as a basis for severance 
action if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  Although in 
February 1984, the examiner noted abnormal side-to-side 
mobility of the patella and characterized it as 
developmental, clearly, the required certification was not 
obtained, and there was no "summary of the facts, findings, 
and reasons supporting the conclusion," as required by the 
regulation.  Clearly, the veteran's due process rights were 
violated.

The November 1979 decision was amply supported by the facts 
known at the time and the applicable legal criteria.  This 
being the case, it is clear that the 1979 decision was based 
on the correct facts, as they were known at the time, and 
does not reach the high level of being clearly and 
unmistakable erroneous, and such a finding by the RO in the 
June 1984 was erroneous.

As such, the Board finds that the June 1984, decision to 
sever service connection for bilateral chondromalacia 
constituted, in itself, clear and unmistakable error.  
Accordingly, the severance was erroneous, and service 
connection for chondromalacia should have continued from the 
date of the severance, which was June 1984.

Because the effect of the Board's decision is that the 20 
percent schedular ratings will be restored as of the date of 
severance, the claim for an effective date earlier than June 
6, 1997 for restoration of disability compensation for 
bilateral knee disability is rendered moot. The Board may not 
exercise jurisdiction over the mooted issue.  Green v. West, 
11 Vet. App. 472, 476 (1998).


ORDER

The June 1984 rating decision that severed service connection 
for bilateral chondromalacia was clearly and unmistakably 
erroneous.  Service connection for service connection for 
chondromalacia is restored, effective February 1, 1984.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the claims folder reveals that in October 2001 
the veteran was provided with information regarding VCAA; 
however, this letter specifically addressed issues not before 
the Board at this time.  Regarding the issues of increased 
ratings for the right and left knees, the veteran was never 
provided with a letter describing what evidence he should 
provide, what evidence VA would obtain, and how VA would 
assist in his claim.  Furthermore, the August 2001 statement 
of the case did not provide him with the law and regulations 
pertaining to VCAA.  This must be rectified.  Specifically, 
the veteran should be informed as to what evidence the VA 
would obtain, and what evidence he would be responsible for 
obtaining.  See 38 U.S.C.A. § 5100 et. seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Final 
adjudication by the Board cannot be undertaken without this 
notice.  See Quartuccio.

The veteran contends that his service-connected bilateral 
knee disability is more disabling than the current 20 percent 
evaluations reflect.  He is currently in receipt of a 10 
percent evaluation under Diagnostic 5257, for other 
impairment of the knee.  Under that diagnostic code, 
assignable evaluations range from 10 percent for slight 
disability to 30 percent for recurrent subluxation or lateral 
instability.  Because, however, there are no recent medical 
findings pertaining to subluxation or lateral instability, 
medical evidence as to whether, and to what extent the 
veteran experiences these symptoms as a manifestation of his 
chondromalacia would be helpful in evaluating the disability 
under consideration.

Also, it is the Board's view that it is appropriate to look 
at the guidelines set forth in additional diagnostic codes, 
which clearly encompass the veteran's symptomatology, since 
his rating diagnosis cannot be readily placed under one 
descriptive label.  Specifically, the veteran's service-
connected knee disability can be evaluated under other 
disability ratings, to include, Diagnostic Code 5258, 
dislocated semilunar cartilage.  The record indicates that 
during outpatient treatment in May 2001 the examiner 
diagnosed knee pain attributable to either chondromalacia or 
a cartilage problem.  As such, evaluation under Diagnostic 
Code 5258, may be appropriate.  

Under these circumstances, further examination of the 
veteran's knees, specifically to obtain medical findings and 
opinion as whether he currently experiences dislocation of 
cartilage, instability or subluxation in addition to limited 
and/or painful motion due to chondromalacia, is warranted.  
Findings as to whether the veteran experiences functional 
loss due to pain, weakness, fatigability and/or 
incoordination would be helpful in evaluating the bilateral 
knee disability.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 
supra.  

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, that have treated him for 
his knees since October 2002.  He should 
be requested to sign the appropriate 
releases.  Thereafter, the RO should 
attempt to obtain those records for 
association with the claims folder.  If 
the RO cannot obtain records identified 
by the veteran, a written notation to 
that effect should be placed in the file, 
and the veteran should be so notified.  

3.  Thereafter, the veteran should be 
referred for a VA orthopedic examination 
to determine the nature and severity of 
his service connected bilateral knee 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should describe 
in detail all symptoms reasonably 
attributable to the service-connected 
knee disability and their current 
severity.  In examining the knees the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  

The examiner should indicate whether the 
veteran has either dislocated semilunar 
cartilage, instability or recurrent 
subluxation.  If either recurrent 
subluxation or lateral instability is 
found, the examiner should indicate 
whether such symptoms are best described 
as slight, moderate, or severe.  The 
examiner should also indicate whether the 
veteran has frequent episodes of locking, 
pain or effusion in the joint.  

The examiner should then set forth the 
extent of any functional loss present in 
the veteran's knees due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him is 
supported by adequate pathology and is 
evidenced by his visible behavior.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the service-connected 
chondromalacia has upon veteran's daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be described 
in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
examiner should describe in adequate 
detail neurologic symptoms, if any, 
involving the knees reasonably 
attributable to the service-connected 
chondromalacia (versus other causes).  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



